Citation Nr: 0321150	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  99-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of head 
injury with blackouts and dizziness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from October 1972 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The claims folder was subsequently 
transferred to the RO in Albuquerque, New Mexico.  

The Board issued a decision in August 2002 in which it found 
new and material evidence to reopen the claim but denied the 
appeal on the merits.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  
Pursuant to motions from the veteran and VA, in a February 
2003 Order, the Court vacated the portion of the Board 
decision that denied service connection for the disability at 
issue and remanded the matter to the Board.  By letter dated 
in July 2003, the Board advised the veteran and his 
representative that there was additional time in which to 
supplement argument or evidence before the Board.  The 
veteran's July 2003 response referred the Board to the 
argument and evidence he submitted in May 2003, which has 
been associated with the claims folder.  The Board has also 
received an Informal Hearing Presentation dated in August 
2003 from the veteran's representative.  The case is now 
ready for review.   


REMAND

During the course of the instant appeal, the Board observes 
that the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted.  Among 
other things, it expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  Specifically, upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information should be 
provided by the claimant and what information VA will attempt 
to obtain on the claimant's behalf. Id.   

As noted in the motions to the Court and in the Court's 
Order, review of the claims folder fails to reveal notice 
from the RO to the veteran that complies with VCAA 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board notes that, in May 2003, the veteran submitted 
additional argument in support of his appeal, as well as new 
private medical records.  On remand, the RO should 
readjudicate the issue on appeal to include consideration of 
the evidence and argument.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should allow 
the appropriate period of time for 
response.  

2.  The RO should then readjudicate the 
issue of service connection for residuals 
of head injury with blackouts and 
dizziness, to include consideration of 
evidence and argument received at the 
Board in May 2003.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


